Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continuation sheet
Attachment to Advisory Action
Continuation of 3:
Applicants’ amendments filed 12 April 2021 have been fully considered, however, the amendments have not been entered, as the amendments raise new issues that would require further consideration and/or search. The claim amendments are not entered and the claims remain rejected for the reasons of record from the Office Action mailed 11 February 2021. Therefore, the suggested amendments does not put the application in condition for allowance.
Applicant’s request for entry into the After Final Consideration Pilot Program 2.0 is acknowledged but is denied because proposed claim amendments change the scope of the claims to an embodiment which has not been previously considered. As such, the response cannot be reviewed and a search conducted in the limited amount of time authorized for the pilot program. Therefore the response is being reviewed according to pre-After Final Consideration Pilot Program practice.


Continuation of 12:
Applicant’s arguments presented on pages 6 to 9 of the remarks filed on 12 April 2021 regarding claim 8 have been considered but are directed to the non-entered claim amendments and thus, will not be addressed at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS FITZHUGH whose telephone number is 571-270-7233.  The examiner can normally be reached on 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.F./
Examiner, Art Unit 1782                                                                                                                                                                                                        

/Eli D. Strah/Primary Examiner, Art Unit 1782